Citation Nr: 0610133	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for upper abdominal pain, 
to include as secondary to medication taken for service-
connected conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1985 to July 1990.  
Records also reflect an additional period of active service 
of five months and twenty-seven days, which has not been 
verified.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.  



FINDINGS OF FACT

1.  The veteran is currently service-connected for migraine 
headaches; chondromalacia patella, left knee, status post 
arthroscopy; and chronic low back pain.  

2.  The current diagnosis of a gastric ulcer or other chronic 
gastric disorder is not related to the veteran's period of 
active service or to her service-connected conditions, or to 
any medication taken for those conditions.  





CONCLUSION OF LAW

Service connection for upper abdominal pain, claimed as 
secondary to service-connected conditions, is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including ulcers, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran alleges that she suffers from 
gastrointestinal bleeding due to her service-connected 
conditions, specifically, medications taken to relieve the 
pain associated with her chondromalacia patella, left knee.  

Review of the record shows that the veteran has been on 
several pain-relieving medications such as Voltaren, 
Ibuprofen, and Motrin.  However, Board finds that service 
connection for abdominal pain, to include as secondary to 
medication taken for the service-connected conditions, is not 
in order due to a lack of competent evidence to support the 
veteran's claim.  Specifically, review of the record fails to 
reveal any diagnosis of a disability such as a 
gastrointestinal ulcer, despite complaints of and treatment 
for abdominal pain.  

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although VA medical records indicate a possibility of upper 
gastrointestinal bleeding, such suspicions were never 
confirmed.  To the extent it may be argued that this evidence 
demonstrates the requisite disability, the Board emphasizes 
that there is no evidence or opinion in the medical records 
suggesting any relationship between the occurrence of the 
abdominal pain and any medication taken for the service-
connected condition. Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  To the contrary, 
it was suspected by the VA physician treating the veteran in 
2000 that veteran's condition, which the physician diagnosed 
as pancreatitis, was secondary to her antibiotic regimen 
rather than the pain medications taken for her service-
connected disabilities.  Specifically, the condition was 
diagnosed as acute pancreatitis, suggesting that the it was 
by definition acute and transitory rather than chronic.  Such 
medical records provide evidence against this claim, rather 
than in support of the claim.

The veteran, as a lay person, is not competent to offer an 
opinion as to a diagnosis of a medical disorder.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Furthermore, the Board observes that the veteran's testimony 
as to current symptoms and treatment is not supported by the 
medical evidence of record.  For example, at her hearing the 
veteran speculated that her first gastrointestinal bleeding 
was discovered in 1995 or 1996.  However, a review of the 
medical record indicates no diagnosis in the veteran's claim 
folder that confirms gastrointestinal bleeding and there is 
no evidence of complaints of abdominal pain until 2000.  Such 
facts provide more evidence against this claim

Overall, the Board finds that the post-service medical 
records provide a great deal of evidence against this claim. 

In the absence of a current diagnosis, the preponderance of 
the evidence is against service connection for upper 
abdominal pain, to include as secondary to medication taken 
for service-connected conditions.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  With respect to the duty 
to notify, by letters dated May 2001 and November 2003, as 
well as information provided in the August 2003 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate her claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the August 2003 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Finally, 
the Board notes that initial notice was provided in May 2001 
prior to the August 2001 rating decision on appeal, and the 
November 2003 letter specifically asks the veteran to provide 
any evidence in her possession pertinent to the appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records,  post-service VA medical 
records, and some private medical records.  The Board 
observes that, at the hearing, the veteran was unsure whether 
all of her most recent private medical records were made 
available to the VA.  However, she further stated that these 
records would not show anything different than the records 
already in the VA's possession.  

VA's duty to obtain private medical records is limited to 
those records that are relevant.  38 U.S.C.A. § 5103A(b).  
Therefore, a remand to attempt to secure the veteran's most 
recent private medical records is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 541 (1991) (the Court would not 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.
 

ORDER

Service connection for upper abdominal pain, to include as 
secondary to medication taken for service-connected 
conditions, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


